
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 932
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Ms. Chu (for herself
			 and Ms. Matsui) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing the sense of the Congress that
		  all State public health departments, local public health departments,
		  hospitals, doctor offices, and other health care providers should adhere to
		  guidelines issued from the Centers for Disease Control and Prevention with
		  regard to the H1N1 influenza virus.
	
	
		Whereas, on April 21, 2009, the Centers for Disease
			 Control and Prevention (CDC) first reported that 2 children in California had
			 recovered from a unique influenza strain, which contained gene segments from
			 H1N1 viruses;
		Whereas on April 26, Charles E. Johnson, then the Acting
			 Secretary of Health and Human Services, declared a public health emergency
			 pursuant to section 319 of the Public Health Service Act;
		Whereas, on June 11, 2009, in response to the global
			 spread of a new strain of H1N1 influenza, the World Health Organization (WHO)
			 declared the outbreak to be an influenza pandemic, the first since 1968;
		Whereas in the United States from August 30 though
			 November 7, 2009, there have been 22,364 laboratory-confirmed
			 influenza-associated hospitalizations and 877 laboratory-confirmed
			 influenza-associated deaths reported to the Centers for Disease Control and
			 Prevention;
		Whereas the Centers for Disease Control and Prevention
			 estimates there have been 22,000,000 H1N1 influenza cases between April and
			 October of this year;
		Whereas many public health departments, hospitals, and
			 doctors are doing a good job identifying, preventing, and treating cases of
			 H1N1;
		Whereas 46 States are reporting widespread influenza
			 activity;
		Whereas Monica Rodriguez, a pregnant mother of 3, was not
			 given proper treatment from a hospital in Los Angeles County after 2
			 visits;
		Whereas she had severe flu symptoms including fever,
			 congestion, and cough that had lasted for several days and she was sent away
			 with cough syrup;
		Whereas Monica and her husband knew they weren’t getting
			 the help they needed and they went to another hospital where she was
			 immediately admitted in intensive care;
		Whereas the time that had passed when she wasn’t
			 adequately treated was critical to her survival and Monica Rodriguez and her
			 unborn child passed away on October 25th;
		Whereas Monica Rodriguez’s death might have been prevented
			 had the El Monte hospital strictly followed the guidelines of the Centers for
			 Disease Control and Prevention;
		Whereas this resolution is named in honor of Monica
			 Rodriguez who died of the H1N1 influenza virus;
		Whereas the standard of care is the responsibility of the
			 health care provider, not the patient;
		Whereas children are encouraged to seek medical attention
			 for the flu if they experience fast breathing or trouble breathing; bluish skin
			 color; not drinking enough fluids or stopping urinating; not waking up or not
			 interacting; being so irritable that a child does not want to be held; flu-like
			 symptoms that improve, but then return with fever, cough, or fever with a
			 rash;
		Whereas adults are encouraged to seek medical attention
			 for the flu if they experience difficulty breathing or shortness of breath,
			 pain or pressure in the chest or abdomen, sudden dizziness, confusion, or
			 severe or persistent vomiting;
		Whereas vaccines are the most important tool we have for
			 preventing influenza;
		Whereas the Advisory Committee on Immunization Practices
			 (ACIP) of the Centers for Disease Control and Prevention recommends that
			 vaccination efforts should focus first on people in 5 target groups who are at
			 higher risk for 2009 H1N1 influenza or related complications;
		Whereas the 5 target groups are pregnant women, people who
			 live with or provide care for infants younger than 6 months, health care and
			 emergency medical services personnel, people 6 months through 24 years of age
			 and people 25 years through 64 years of age who have certain medical conditions
			 that put them at higher risk for influenza-related complications;
		Whereas individuals should be encouraged to seek seasonal
			 flu vaccine and there is still time for people to get vaccinated to protect
			 themselves from becoming ill;
		Whereas there are many millions of doses yet to be
			 distributed this season;
		Whereas 89,000,000 doses, or 77 percent of the total
			 seasonal influenza vaccine doses expected this season have been distributed in
			 the private and public sectors;
		Whereas people can find seasonal vaccine distribution
			 information by checking the www.Flu.gov web site that identifies clinics that
			 have influenza vaccine available;
		Whereas the Centers for Disease Control and Prevention is
			 working closely with States to ensure that vaccines get to the public as soon
			 as the vaccines are received, and the Centers for Disease Control and
			 Prevention has worked with its distributors to ensure round-the-clock shipping
			 capabilities and 24 hour turn-around time on distribution; and
		Whereas the United States should be investing in
			 shortening the time for development of vaccines as well as increasing the
			 production capacity of vaccines: Now, therefore, be it
		
	
		That it is a sense of the House of
			 Representatives that—
			(1)all State public
			 health departments, local public health departments, hospitals, doctor offices,
			 and other health care providers should adhere to guidelines issued from the
			 Centers for Disease Control and Prevention with regard to the H1N1 influenza
			 virus;
			(2)the 5 target
			 groups of pregnant women, including people who live with or provide care for
			 infants younger than 6 months, health care and emergency medical services
			 personnel, people 6 months through 24 years of age, and people 25 years through
			 64 years of age who have certain medical conditions should be encouraged to
			 seek the vaccine and be the first priority for government responses;
			(3)the Federal
			 Government should work closely with States, localities, and hospitals to ensure
			 the vaccine for the H1N1 influenza virus is distributed as quickly and
			 efficiently as possible; and
			(4)the Federal
			 Government should study their response to the H1N1 influenza virus pandemic and
			 work to improve the system and processes to enhance its response in the case
			 that the United States faces another pandemic in the future.
			
